DETAILED ACTION

Status of Claims

This action is in reply to the amendment filed on 06 January 2021.
Claims 1, 4, 13, 19, 40 and 44 have been amended.
Claims 1-48 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the objection to the specification in view of the amendments.  
The Examiner respectfully rescinds the pre-AIA  35 U.S.C. 112, 4th paragraph rejection of claims 1-48 in view of the arguments on page 14 & 15.  The claim recites the combination of additional elements of a memory for storing a plurality of data structures that represent a plurality of independent sets of order records for a plurality of financial instruments, a member of the group consisting of a reconfigurable logic device, a graphics processing unit (GPU), and a chip multi-processor (CMP), wherein the member comprises a first processing engine and a second processing engine; wherein the first processing engine is configured to generate a plurality of updates for the limit order records in the memory based on the limit order events; wherein the second processing engine is configured to generate a plurality of updates for the price point records in the memory based on 
The Examiner respectfully rescinds the pre-AIA  35 U.S.C. 103(a) rejection in view of the arguments on page 18-23.  
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the Terminal Disclaimer filed on 14 August 2020.
	

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards reducing latency and increasing throughput with respect to updating a plurality of order books from financial market depth data. More specifically, the Applicants claim applying specific computer technology to reduce latency and increase throughput with respect to updating a plurality of order books from financial market depth data, the system and method  comprising: a memory for storing a plurality of data structures that represent a plurality of independent sets of order records for a plurality of financial instruments, the order records comprising (1) a plurality of limit order records representative of a plurality of limit orders for a plurality of financial instruments, and (2) a plurality of price point records for a plurality of the limit orders; and a member of the group consisting of a reconfigurable logic device, a graphics processing unit (GPU), and a chip multi-processor (CMP), the member configured to (1) receive a plurality of limit order events, each limit order event pertaining to a limit order for a financial instrument on an exchange and comprising a plurality of data fields, and (2) process a plurality of the limit order events to build and update the limit order records and the price point records independently within the data structures based on the processed limit order events; wherein the member comprises a first processing engine and a second processing engine; wherein the first processing engine is configured to generate a plurality of updates for the limit order records in the memory based on the limit order events; wherein the second processing engine is configured to generate a plurality of updates for the price point records in the memory based on the limit order events; and wherein the first and second processing engines are configured to perform their respective operations in parallel with each other. 
Furthermore, Bandman et al. [US 2007/0027788 A1] discloses “a method of generating a display of a limit order book is provided. Data regarding a plurality of limit orders entered onto an electronic market is received and recorded, at least temporarily. The data regarding each limit order includes a price and a time associated with that limit order. Based on the received data, a graphical display is generated that indicates, for each recorded limit order entered into the electronic market within a period of time, the price and the time associated with that limit order. The price associated with each limit order is indicated by a first axis of the graphical display and the time associated with each limit order is indicated by a second axis of the graphical display. The graphical display may be displayed using an electronic display device.”
Singla et al. [US 2007/0294157 A1] discloses “A high speed technique for options pricing in the financial industry is disclosed that can provide both high throughput and low latency. A parallel/pipelined architecture is disclosed for computing an implied volatility in connection with an option. Parallel/pipelined architectures are also disclosed for computing an option's theoretical fair price. Preferably these parallel/pipelined architectures are deployed in hardware, and more preferably reconfigurable logic such as Field Programmable Gate Arrays (FPGAs) to accelerate the options pricing operations relative to conventional software-based options pricing operations.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest a member of the group consisting of a reconfigurable logic device, a graphics processing unit (GPU), and a chip multi-processor (CMP), the member configured to (1) receive a plurality of limit order events, each limit order event pertaining to a limit order for a financial instrument on an exchange and comprising a plurality of data fields, and (2) process a plurality of the limit order events to build and update the limit order records and the price point records independently within the data structures based on the processed limit order events; wherein the member comprises a first processing engine and a second processing engine; wherein the first processing engine is configured to generate a plurality of updates for the limit order records in the memory based on the limit order events; wherein the second processing engine is configured to generate a plurality of updates for the price point records in the memory based on the limit order events; and wherein the first and second processing engines are configured to perform their respective operations in parallel with each other.
For these reasons claims 1 &19 are deemed to be allowable over the prior art of record, and claims 2-18 & 20-48 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KITO R ROBINSON/Primary Examiner, Art Unit 3619